As filed with the Securities and Exchange Commission on April 13, 2016 Registration Nos. 333-62270 and 811-10399 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 99 [X] and/or REGISTRATION STATEMENT Under the Investment Company Act Of 1940 Amendment No. 101[X] HENDERSON GLOBAL FUNDS (Exact Name of Registrant as Specified in Charter) , SUITE 1700 CHICAGO, ILLINOIS 60611 (Address of Principal Executive Offices, including Zip Code) Registrant's Telephone Number, Including Area Code:(312) 397-1122 (Name and Address of Agent for Service) Copy to: CHRISTOPHER M. GOLDEN , SUITE 1700 CHICAGO, ILLINOIS 60611 CATHY G. O’KELLY VEDDER PRICE P.C. CHICAGO, ILLINOIS 60601 It is proposed that this filing will become effective:(check appropriate box) X immediately upon filing pursuant to paragraph (b); or on pursuant to paragraph (b); or 60 days after filing pursuant to paragraph (a)(1); or on pursuant to paragraph (a)(1); or 75 days after filing pursuant to paragraph (a)(2); or on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended and the Investment Company Act of 1940, as amended, the Registrant certifies that this Post-Effective Amendment No. 99 to the Registration Statement meets all the requirements for effectiveness pursuant to Rule 485(b) of the Securities Act of 1933, as amended, and the Registrant has duly caused this Post-Effective Amendment No. 99 and Amendment No. 101 under the Investment Company Act of 1940, as amended to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the in City of Chicago, and State of Illinois, on the 13th day of April, 2016. HENDERSON GLOBAL FUNDS By:/s/ James G. O’Brien President SIGNATURES Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated: Signatures Title Date By:/s/ James W. Atkinson* TrusteeApril 13, 2016 James W. Atkinson By:/s/ Barbara L. Lamb*TrusteeApril 13, 2016 Barbara L. Lamb By:/s/ J. Marshall Peck* TrusteeApril 13, 2016 J. Marshall Peck By:/s/ Diane L. Wallace* TrusteeApril 13, 2016 Diane L. Wallace By:/s/ James G. O’Brien Trustee and PresidentApril 13, 2016 James G. O’Brien(principal executive officer) By:/s/ Charles Thompson IITrustee and Vice PresidentApril 13, 2016 Charles Thompson II By:/s/ Troy Statczar TreasurerApril 13, 2016 Troy Statczar(principal financial officer/ principal accounting officer) *By:/s/ James G. O’Brien James G. O’Brien * Pursuant to powers of attorney Exhibit Index Exhibit No. EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
